DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 04/26/2019. Claims 1-10 are presently pending and are presented for examination.
Information Disclosure Statement
The Information Disclosure Statement submitted on 04/16/2019 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Specification
The disclosure is objected to because of the following informality:
The phrase “the moment arm may be a distance between a kingpin and a tie road” should read “the moment arm may be a distance between a kingpin and a tie rod” (¶ 10).
Appropriate correction is required.
Claim Objections
Claim 3 is objected to because of the following informality:
The recitation that “the moment arm is a distance between a kingpin and a tie road” should read “the moment arm is a distance between a kingpin and a tie rod.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the following in claim 1:
“imaginary steering torque determination unit configured to estimate an imaginary steering torque,”
“subtraction torque determination unit configured to calculate a difference between the imaginary steering torque and an actual steering torque,”
“compensation torque determination unit configured to determine a compensation torque,” and
“motor torque determination unit configured to determine an output torque of an electromotor.”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (Instant [0032] “…determination units 10, 20, 30, and 40 may be included in a controller of a vehicular electric power steering system”) as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claim 1:
Step 1: Claim 1 is directed towards a system for determining motor torque in a vehicle steering system.
Step 2A, prong 1: Claim 1 recites the abstract concept of determining motor torque in a vehicle steering system. This abstract idea is described at least in claim 1 by the steps of estimating an imaginary steering torque, calculating a difference between the imaginary steering torque and an actual steering torque, determining a compensation torque, and determining an output torque of an electromotor. These steps fall into the mental processes grouping of abstract ideas as they include estimating and calculating various torque values, which encompasses a user manually estimating and calculating these values in the mind with the help of a pen and paper. The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind if not for the recitation of generic computing components.

Step 2A, prong 2: Claim 1 recites elements additional to the abstract concepts. However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites “an imaginary steering torque determination unit,” “a subtraction torque determination unit,” “a compensation torque determination unit,” and “a motor torque determination unit,” which are generic computer components (¶ 32) that are simply employed as tools for performing the calculation steps (see MPEP 2106.05(f)). Therefore, these additional elements fail to integrate the abstract idea into a practical application.
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claim 1 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  
Therefore, when considering the combination of elements and the claimed invention as a whole, claim 1 is not patent-eligible.
Regarding claims 2-10:
Dependent claims 2-10 only recite limitations further defining the mental process, and so these limitations are considered mental process steps. These limitations fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-10 are not patent-eligible.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO et al. (US-2017/0015351-A1), hereinafter ENDO, in view of Shimizu et al. (US-5,904,223-A), hereinafter Shimizu.
Regarding claim 1:
	ENDO discloses the following limitations:
“a subtraction torque determination unit configured to calculate a difference between the imaginary steering torque and an actual steering torque which is determined based on a real-time steering angle of the steering wheel.” (See at least ENDO ¶¶ 5, 7-8, 12-13, 24, 39-40, and FIG. 4-5 and 16, which disclose the calculation of “an assist steering torque of a motor based on a deviation between a target steering torque set by target steering torque setting means and a steering torque detected by steering torque detection means,” and that there is “a relationship between the steering angle and the steering torque.” The “assist steering torque,” “target steering torque,” and “steering torque” read on the “difference,” “imaginary steering torque,” and “actual steering torque” recited in the claim limitation, respectively.)
“a compensation torque determination unit configured to determine a compensation torque for compensating the actual steering torque based on the difference and a vehicle speed of the vehicle.” (See at least ENDO ¶¶ 40, 57-58, “a first steering assist torque calculation unit 24 integrates the deviation between the target steering torque and the steering torque with an integrator 24a, and then calculates a first steering assist torque by multiplying the integrated deviation by an integral control gain KTI,” and that this “integral control gain KTI” is a “set variable with respect to the vehicle speed.” The “first steering assist torque” reads on the “compensation torque,” and the “deviation between the target steering torque and the steering torque” reads on the “difference” recited in the claim limitation.) 
“and a motor torque determination unit configured to determine an output torque of an electromotor based on the compensation torque and a motor assist torque of the electromotor for assisting a driver steering torque.” (See at least ENDO ¶¶ 7, 42, 57, 63, 88, 94, and 98, which disclose the calculation of “a motor steering assist torque of the motor based on a sum of the first steering assist torque and the second steering assist torque.” The “motor assist steering torque,” “first steering assist torque,” and “second steering assist torque” read on the “output torque of an electromotor,” “compensation torque,” and “motor assist torque of the electromotor” recited in the claim limitation, respectively.)
ENDO does not specifically disclose “an imaginary steering torque determination unit configured to estimate an imaginary steering torque which is input to a steering gear of a vehicle when a steering wheel of the vehicle is rotated at a maximum steering angle.” However, Shimizu does teach this limitation. (See at least Shimizu col. 2 ll. 59-67 and col. 6 ll. 25-64, which disclose that a “steering reaction Tc is then determined by the steering reaction determining unit 34 according to this maximum steering angle θmax.” The “steering reaction Tc” reads on the “imaginary steering torque” recited in the claim limitation.)

	Regarding claim 2:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 1,” and Shimizu further discloses that “the imaginary steering torque determination unit estimates the imaginary steering torque based on a lateral force of a tire of a vehicle wheel of the vehicle and an imaginary pneumatic trail, where the imaginary pneumatic trail is a pneumatic trail value at which tire slippage of the vehicle does not occur.” (See at least Shimizu col. 3 ll. 25-32, col. 4 l. 50-col. 5 l. 56, col. 6 ll. 4-36, and FIG. 9-11, which disclose the calculation of a steering reaction torque for “a maximum steering angle which can be taken without causing any excessive side slip angle,” using values of pneumatic trail and slip angle, which is dependent on the lateral force. More specifically, the pneumatic trail is used to find the rack force Frm, which is used to find the frictional coefficient μ, which is used to find the minimum steering angle for the reaction control, which is used to find the steering reaction torque Tc. Since these calculations are done using variables that prevent excessive side slip, this encompasses the scenario in which the side slip angle is equal to zero, and so the pneumatic trail corresponding to that value reads on the “imaginary pneumatic trail,” and the “steering reaction torque” reads on the “imaginary steering torque” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering control device disclosed by ENDO by 
	Regarding claim 3:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 2,” and Shimizu further discloses the following limitations:
“wherein the imaginary steering torque is calculated as: Imaginary steering torque = Lateral force of tire x (Caster trail + Imaginary pneumatic trail)/Moment arm x Steering gear ratio + Friction torque.” (See at least Shimizu col. 4 ll. 3-5 and 40-59 and FIG. 2, which disclose the calculation of a rack reaction force, Frm. First, the “steering angle θs is converted into the stroke of the rack 8 at a transmission ratio N associated with the pinion 4, and a corresponding side slipping angle φs is produced at the front wheel.” Then the “cornering power Cp,” the “trail ξ (the sum of the caster trail and the pneumatic trail),” and the “front wheel slip angle φs” are all multiplied together. Finally, this value is divided by “the knuckle arm length rk or the distance between the rotational center of the tire and the central axial line of the rack 8” to obtain the force Frm. These calculations can be summarized into an equation as shown below, where the cornering power Cp reads on the lateral force of the tire, ξ reads on the caster trail added to the pneumatic trail, “the knuckle arm length rk or the distance between the rotational center of the tire and the central axial line of the rack 8” reads on the moment arm, and N reads on the steering gear ratio. Although the frictional torque Tf introduced earlier in the reference is not used in this equation, this is because the “terms corresponding to the damping, inertia and friction of the steering shaft, and the friction term of the motor may be disregarded as they are sufficiently small.”)
                
                    F
                    r
                    m
                    =
                     
                    
                        
                            
                                
                                    C
                                    p
                                
                            
                            
                                
                                    ξ
                                
                            
                            (
                            θ
                            s
                            )
                            (
                            N
                            )
                        
                        
                            r
                            k
                        
                    
                
            
Although this equation outputs a rack reaction force Frm, which is a value with a unit of force, and the claim recites the calculation of an imaginary steering torque in a unit of torque, the prior art still reads upon the claim limitation. It seems that the units of the equation as claimed do not make sense, since the lateral force of the tire is a force, the caster trail, imaginary pneumatic trail, and moment arm are all distances, the steering gear ratio is dimensionless, and the imaginary steering torque and friction torque are both torques. This simplifies to an equation with units of: torque = force + torque, which is not possible.)
“where: the caster trail is a distance between an intersection point of a vertical line passing through a center of a wheel hub of a vehicle wheel at a road surface and an intersection point of a downward extension line of a central line of a kingpin at the road surface.” (See at least Shimizu col. 4 ll. 50-59, which disclose the caster trail being added to the pneumatic trail as part of the calculation. Although Shimizu does not specifically define what the caster trail value represents, it is a common term in the art and is commonly defined as it is in the claim recitation.)
“the moment arm is a distance between a kingpin and a tie road.” (See at least Shimizu col. 4 ll. 50-59 and FIG. 12, which disclose dividing by “the knuckle arm length rk or the distance between the rotational center of the tire and the central axial line of the rack 8”
“the steering gear ratio is a gear ratio between a pinion and a rack bar of the steering gear.” (See at least Shimizu col. 4 ll. 3-11 and 40-49, which disclose that the steering angle “is converted into the stroke of the rack 8 at a transmission ratio N associated with the pinion 4.” The “transmission ratio N” reads on the “steering gear ratio” recited in the claim limitation.)
“and the friction torque is a friction torque generated in the steering system.” (See at least Shimizu col. 3 l. 58-col. 4 l. 11, which disclose the friction torque Tf being considered in a previous equation in the reference, and then assumed to be equal to zero since the friction of the steering system is sufficiently small.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering control device disclosed by ENDO by performing a calculation considering lateral tire force, caster trail, pneumatic trail, steering gear ratio, moment arm, and friction as taught by Shimizu, because this allows for the equation to be expressed in terms of “a single transfer function,” which makes the calculations more convenient (see at least Shimizu col. 4 ll. 60-64).
Regarding claim 9:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 1,” and ENDO further discloses that “the motor torque determination unit determines the output torque of the electromotor as a value obtained by subtracting the compensation torque from the motor assist torque.” (See at least ENDO ¶¶ 41, 62-63, and FIG. 9, 18, and 20, which disclose that “a multiplier 28 multiplies the first target steering torque by a correction gain a to calculate a second target steering torque,” and then “a subtractor 29 calculates a deviation between the second target steering torque and the steering torque detected by the torque sensor 5.” The calculated “deviation” reads on the “output torque of the electromotor,” the “second target steering torque” reads on the “compensation torque,” and the “steering torque detected by the torque sensor 5” reads on the “motor assist torque” in the claim limitation.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO in combination with Shimizu as applied to claims 1-3 above, and further in view of Wang et al. (US-2017/0305458-A1), hereinafter Wang.
Regarding claim 4:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 3,” but does not specifically disclose that “the imaginary steering torque determination unit estimates the lateral force of the tire based on a lateral acceleration and a yaw rate of the vehicle, a real-time vehicle speed, a vehicle weight, a distance to the vehicle wheel from a vehicle center, and a mass moment of inertia.” However, Wang does teach this limitation. (See at least Wang ¶¶ 59-61, which disclose the equations shown below. The system of equations can be used to find the tire force Fcf, which reads on the “lateral force of the tire” in the claim limitation. Further, the derivative of the lateral speed of the center of gravity of the vehicle, V̇, reads on the “lateral acceleration” of the vehicle. The longitudinal speed of the vehicle U reads on the “real-time vehicle speed,” the vehicle mass m reads on the “vehicle weight,” and the distance a reads on the “distance to the vehicle wheel from a vehicle center.”)

    PNG
    media_image1.png
    276
    454
    media_image1.png
    Greyscale

.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO in combination with Shimizu as applied to claim 1 above, and further in view of Offerle et al. (US-2019/0337555-A1), hereinafter Offerle.
Regarding claim 5:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 1,” and ENDO further discloses that “the subtraction torque determination unit calculates a subtraction torque by subtracting the actual steering torque from the imaginary steering torque.” (See at least ENDO ¶¶ 5, 7-8, and 39-40, which disclose the calculation of “an assist steering torque of a motor based on a deviation between a target steering torque set by target steering torque setting means and a steering torque.” The “assist steering torque,” “steering torque,” and “target steering torque” read on the “subtraction torque,” “actual steering torque,” and “imaginary steering torque” recited in the claim limitation, respectively.)
ENDO in combination with Shimizu does not specifically disclose that the subtraction torque determination unit “calculates the actual steering torque by summing the motor assist torque and the driver steering torque generated in real time.” However, Offerle does teach this limitation. (See at least Offerle ¶¶ 18, 22, and 25-26, which disclose that “the input shaft torque is a combination (e.g., a summation) of the driver inputs 206 and the electric steering assist of the electric motor 135.” The “input shaft torque,” “driver inputs 206,” and “electric steering assist of the electric motor 135” read on the “actual steering torque,” “driver steering torque,” and “motor assist torque” recited in the claim limitation, respectively.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering control device disclosed by ENDO in combination with Shimizu by adding the driver torque to the motor assist torque to calculate the input shaft torque as taught by Offerle, because this provides the value of torque that is required to operate the vehicle (see at least Offerle ¶ 29).
Regarding claim 6:
ENDO in combination with Shimizu and Offerle discloses the “motor torque control device of claim 5,” and ENDO further discloses that “the compensation torque determination unit determines a gain of the subtraction torque based on the vehicle speed and determines the compensation torque using the gain.” (See at least ENDO ¶¶ 40, 57-58, 62-63, 68-72, 88, 94, and FIG. 7, which disclose calculating “a first steering assist torque by multiplying the integrated deviation by an integral control gain KTI,” and that the “integral control gain KTI” is a “set variable with respect to the vehicle speed.” The “first steering assist torque” reads on the “compensation torque” recited in the claim limitation.)
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over ENDO in combination with Shimizu and Offerle as applied to claims 1 and 5-6 above, and further in view of OYA (US-2016/0362136-A1), hereinafter OYA.
Regarding claim 7:
ENDO in combination with Shimizu and Offerle discloses the “motor torque control device of claim 6,” but does not specifically disclose the following limitations. However, OYA does disclose these limitations:
“wherein, when the vehicle speed is less than a predetermined first vehicle speed, the gain is determined as zero ("0").” (See at least OYA ¶¶ 57, 79, 82, 100, and FIG. 5, 8, and 11, which disclose that “the vehicle speed gain Gv is fixed to zero in the range where the vehicle speed V is close to zero.” The speed range that is close to zero reads on the “predetermined first vehicle speed” in the claim limitation.)
“when the vehicle speed is equal to or greater than a second vehicle speed that is greater than the first vehicle speed, the gain is determined as a predetermined maximum gain value.” (See at least OYA ¶¶ 57, 79, 82, 100, and FIG. 5, 8, and 11, which disclose that “the vehicle speed gain Gv… is fixed to one in the range where the vehicle speed V is higher than a predetermined value.” This “predetermined value” reads on the “second vehicle speed” recited in the claim limitation.)
“and when the vehicle speed is equal to or greater than the first vehicle speed and less than the second vehicle speed, the gain is determined as a value between 0 and the maximum gain in proportion to the vehicle speed.” (See at least OYA ¶¶ 57, 79, 82, 100, and FIG. 5, 8, and 11, which disclose that when “the vehicle speed V is in the intermediate range, the vehicle speed gain G is set according to the characteristics in which the vehicle speed gain Gv increases from zero to one with the vehicle speed V.” The speed being in the “intermediate range” reads on the speed being “equal to or greater than the first vehicle speed and less than the second vehicle speed” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering control device disclosed by ENDO in combination with Shimizu and Offerle by determining the gain value based on the vehicle speed 
Regarding claim 8:
ENDO in combination with Shimizu, Offerle, and OYA discloses the “motor torque control device of claim 7,” and ENDO further discloses that “the compensation torque is calculated as: Subtraction torque x Gain.” (See at least ENDO ¶¶ 40, 50, 57-58, 62-63, 88, 94, and FIG. 7, which disclose integrating “a deviation between a target steering torque set by target steering torque setting means and a steering torque detected by steering torque detection means,” as well as calculating “a first steering assist torque by multiplying the integrated deviation by an integral control gain KTI.” The “first steering assist torque” and the “integrated deviation” read on the “compensation torque” and the “subtraction torque” recited in the claim limitation, respectively.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ENDO in combination with Shimizu as applied to claims 1 and 9 above, and further in view of KIM (US-2017/0101126-A1), hereinafter KIM.
Regarding claim 10:
ENDO in combination with Shimizu discloses the “motor torque control device of claim 9,” but does not specifically disclose that “the motor torque determination unit includes a motor assist torque determination unit configured to determine the motor assist torque based on the driver steering torque, a steering angle, and the real-time vehicle speed of the vehicle.” However, KIM does disclose this limitation. (See at least KIM ¶¶ 41, 47, 67, and FIG. 1, which disclose calculating an “output torque using the steering angle, the steering torque, the speed of the vehicle, and the wheel speed, and [applying] a current corresponding to the output torque to the motor 60 to assist the driver's assistive steering force.” The “output torque” reads on the “motor “steering torque” reads on the “driver steering torque” recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the steering control device disclosed by ENDO in combination with Shimizu by determining the motor assist torque based on the steering torque, steering angle, and vehicle speed as taught by KIM, because this allows for the steering system to reduce the output torque when the steering angle is too high, which reduces the impact of the stopper of the rack-bar and the socket. Reducing this impact “reduces noise due to the impact, and prevents a mechanical damage of components by limiting the output torque” (see at least KIM ¶¶ 41-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is 571-272-7205. The examiner can normally be reached on Monday - Friday: 9:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-






/M.R.H./Examiner, Art Unit 3662                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662